2021 UT 27


                                IN THE

       SUPREME COURT OF THE STATE OF UTAH

                        DAVID ALLEN ARNOLD
                            Respondent,
                                   v.
                DEPARTMENT OF WORKFORCE SERVICES
                           Petitioners.


                            No. 20191014
                         Heard April 8, 2021
                          Filed July 9, 2021

             On Certiorari to the Utah Court of Appeals

          Department of Workforce Services, Salt Lake City
                   The Honorable Ryan Rock
                        No. 19-A-02986-R


                              Attorneys:
                David Allen Arnold, Roosevelt, pro se
         Amanda B. McPeck, Salt Lake City, for petitioners

 CHIEF JUSTICE DURRANT authored the opinion of the Court in which
  ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS, JUSTICE PEARCE,
                   and JUSTICE PETERSEN joined.

   CHIEF JUSTICE DURRANT, opinion of the Court:
                             Introduction
   ¶1 After David Arnold was temporarily laid off from his job,
the Department of Workforce Services (the Department) denied him
unemployment benefits because he indicated on his application that
he was not available to accept full-time work. Because Mr. Arnold
would be returning to his former employer, the Department deferred
the requirement that he actively seek employment while receiving
benefits but still required him to be able and available to accept full-
time work under Utah Code section 35A-4-403. Mr. Arnold appealed
the denial of his benefits, arguing that the deferral from actively
seeking work should also grant him a deferral from being available
to accept full-time work. After the administrative law judge (ALJ)
                  ARNOLD v. WORKFORCE SERVICES
                        Opinion of the Court

and the workforce appeals board both denied his appeal, the court of
appeals reversed on summary disposition. It held that interpreting
section 35A-4-403 to require a claimant who had obtained a work-
search deferral to nevertheless be able and available to accept full-
time employment worked an absurd result. But because this
requirement ensures a claimant will return to work as soon as work
becomes available and comports with the purpose of the statute, we
disagree and reverse the court of appeals.
                            Background
     ¶2 After Mr. Arnold‟s wife, who is blind, experienced
complications following a major surgery, Mr. Arnold and his
employer agreed that he would be laid off temporarily so that he
could take care of her and because work was slow. When Mr. Arnold
filled out the application form for unemployment insurance benefits,
he had to mark whether he was “able, ready, and willing to accept
full-time work.” Mr. Arnold answered, “No.” Under the comment
section at the bottom, Mr. Arnold stated, “[M]y wife is 100 percent
blind and is having complications from her hysterectomy surgery. [I]
have been caring for her.” Another note on the application stated
that “[client] said he is taking care of his wife. He hopes to be
[available] in a couple of weeks but [is] unsure when.”
    ¶3 Because Mr. Arnold would be returning to his former
employer, he obtained a deferral from the requirement that he
actively seek fulltime employment while receiving benefits. But
because the Department requires a claimant who obtains a work-
search deferral to nevertheless comply with the other requirements,
and because Mr. Arnold was not available to accept full-time work,
the Department denied his claim for unemployment benefits.
    ¶4 Mr. Arnold appealed the denial of his claim. The ALJ
affirmed after Mr. Arnold testified at the hearing that he was not
available to work full-time while caring for his wife, estimating he
would need to help her for another two weeks. The ALJ denied
benefits because Mr. Arnold failed to meet the criteria that he be
available to accept full-time employment. Mr. Arnold appealed the
decision to the workforce appeals board, and the board affirmed the
ALJ. Mr. Arnold then appealed to the court of appeals. The divided
court vacated the board‟s decision on summary disposition, finding
in a 2-1 vote that the requirement worked an absurd result. The
Department filed a petition for certiorari, which we granted. We
have jurisdiction to hear this case pursuant to Utah Code section
78A-3-102(3)(j).


                                 2
                            Cite as: 2021 UT 27
                           Opinion of the Court
                           Standard of Review
    ¶5 The appropriate standard of review “depends on the type of
agency action alleged to be erroneous.”1 Here, the court of appeals
found that the plain language of the statute produced an absurd
result. This presents a question of statutory interpretation. We
review for correctness the interpretation of a statue, granting no
deference to the court of appeals.2 And on pure questions of law,
“we have retained for the courts the de novo prerogative of
interpreting the law, unencumbered by any standard of agency
deference.”3
                                  Analysis
    ¶6 The court of appeals vacated on summary disposition the
board‟s decision to deny Mr. Arnold unemployment benefits,
holding it produced an absurd result to interpret Utah Code section
35A-4-403 as requiring a claimant who had obtained a work-search
deferral to nevertheless be able and available for full-time work.4 The
Department contends that this requirement does not work an absurd
result because it ensures that the claimant will go back to work if
called upon to return earlier than anticipated. We agree with the
Department.
   ¶7 Section 35A-4-403 provides that a claimant “is eligible to
receive benefits for any week if the division finds” the claimant
meets certain requirements. The two requirements at issue here are
that the claimant is “able to work and is available for work during
each and every week for which the individual made a claim for
benefits”5 and has “acted in a good faith effort to secure employment
during each and every week . . ., except as provided in Subsection


_____________________________________________________________
   1 Murray v. Utah Lab. Comm’n, 2013 UT 38, ¶ 23, 308 P.3d 461.

   2   Nichols v. Jacobsen Constr. Co., 2016 UT 19, ¶ 13, 374 P.3d 3.
   3  Hughes Gen. Contractors, Inc. v. Utah Lab. Comm’n, 2014 UT
3, ¶ 25, 322 P.3d 712.
   4 It is not clear to us why, in a case where the court of appeals
reverses and applies the absurdity doctrine, it would do so in a
summary fashion. While the Department did not brief this issue, we
find it unusual and question whether such a ruling is appropriate for
summary disposition.
   5   UTAH CODE § 35A-4-403(1)(c).


                                      3
                     ARNOLD v. WORKFORCE SERVICES
                             Opinion of the Court

(4).”6 Subsection (4) provides that the Department “may, by rule,
waive or alter” the work-search requirement when the claimant is
“attached to regular jobs.”7 In other words, the statute requires that
the claimant actively seek for employment unless granted a work-
search waiver and also requires the claimant to be able and available
to accept full-time work. The statute does not authorize the
Department to waive the able-and-available requirement.
    ¶8 Although it is a “well-settled principle of statutory
construction that this court looks „first to the plain language of the
statute‟ when interpreting meaning,”8 in this case, the court of
appeals found that the plain language of the statute produced an
“absurd result” because any applicant granted a work-search
deferral will not be employed during the deferral period regardless
of availability. We recognize that in many cases the claimant will
remain unemployed regardless of availability status when granted a
work-search deferral. But we disagree that this plain language
produces an absurd result. Rather it ensures the claimant is available
to return to work if called upon at an earlier date and it is consistent
with the purpose of the statute to not “subsidize activities which
interfere with immediate reemployment.”9
   I. We Reverse the Court of Appeals and Hold That Mr. Arnold
      Was Properly Denied Unemployment Benefits Because He
        Was Not Available to Accept Full-Time Employment
    ¶9 The court of appeals rejected the Department‟s
interpretation of Utah Code section 35A-4-403. On summary
disposition, the divided court held in a 2-1 vote that if a claimant is
granted a work-search deferral, refusing to waive the able and
available to work requirement “worked an absurd result” on the
interpretation of the statute because Mr. Arnold was excused from
working in either event. The Department counters that the statute‟s
requirement of availability even when having obtained a work-
search exemption ensures the claimant can return to work as soon as
such work becomes available and also comports with the purpose of
_____________________________________________________________
   6 Id. § 35A-4-403(1)(b).

   7   Id. § 35A-4-403(4).
   8 Savage v. Utah Youth Vill., 2004 UT 102, ¶ 18, 104 P.3d 1242
(quoting Stephens v. Bonneville Travel, Inc., 935 P.2d 518, 520 (Utah
1997).
   9   See UTAH ADMIN. CODE r.994-403-112c(2).


                                      4
                            Cite as: 2021 UT 27
                           Opinion of the Court
the statue to provide benefits only to those who, but for lack of work,
would be employed full-time. We agree with the Department and
reverse the decision of the court of appeals.
        A. The Department’s Interpretation Does Not Produce an Absurd
                                  Result
    ¶10 The court of appeals held that it worked an absurd result to
interpret section 35A-4-403 as requiring a claimant who has obtained
a work-search deferral to nonetheless be able and available to work.
The Court concluded that regardless of availability, the claimant
would nonetheless be unemployed during the deferral time because
“nobody gets offered a job when they aren‟t applying for jobs.”10
Noting that the availability to work “in a theoretical sense” during
the deferral period “is neither here nor there,” the court reasoned
that “allowing someone to forgo looking for a job is tantamount to
excusing them from working.”11 The Department counters that the
rules properly interpret the eligibility requirements of the statute,
ensuring that the claimant can return to work with their employer as
soon as such work is available. We agree with the Department.
    ¶11 Although it is a “well-settled principle of statutory
construction” that a court looks “„first to the plain language of the
statute‟ when interpreting meaning,” the absurdity doctrine dictates
that a court “should not follow the literal language of a statute if its
plain meaning works an absurd result.”12 This doctrine “reform[s]
unambiguous statutory language”13 to “preserve[] legislative intent
by construing the statute in a way that ensures that the statutory text
does not operate in an unintended, absurd manner.”14 This is a
“narrow, exacting standard” that is “satisfied only if the legislature
could not reasonably have intended the result.”15



_____________________________________________________________
   10 Arnold v. Workforce Services, No. 20190551-CA, slip op. at 4

(Utah Ct. App. Nov. 8, 2019).
   11   Id.
   12   Savage, 2004 UT 102, ¶ 18 (citations omitted).
   13 Bagley v. Bagley, 2016 UT 48, ¶ 27, 387 P.3d 1000 (alteration in
original) (citation omitted).
   14   Garfield Cnty v. United States, 2017 UT 41 ¶ 23, 424 P.3d 46.
   15 Bagley, 2016 UT 48, ¶ 28; see also Marion Energy, Inc. v. KFJ Ranch
P'ship, 2011 UT 50, ¶ 26, 267 P.3d 863 (citation omitted) (stating that
                                                             (continued . . .)

                                      5
                        ARNOLD v. WORKFORCE SERVICES
                              Opinion of the Court

    ¶12 For example, in Bagley v. Bagley we examined whether the
plain language of the wrongful death and survival action statutes
produced an absurd result.16 A widow, the heir and personal
representative of her late husband‟s estate, brought a wrongful death
claim against herself as the driver who had allegedly caused the fatal
car accident. We concluded that the plain statutory language
“permit[ted] a person acting as an heir or personal representative to
sue him or herself as an individual for damages.”17 The defendant
argued that allowing suit against oneself produced an absurd
result.18 But we recognized that the legislature could have
reasonably intended this result because the suit could benefit other
heirs and creditors of the estate. Because of such benefits, we
concluded that the legislature could have rationally intended suit
against oneself.19
    ¶13 But in State ex rel. Z.C., we found that the plain language of
a child sex abuse statute produced an absurd result when applied to
two minors who had been engaged in a consensual sexual
relationship.20 The statute defined a perpetrator of child sex abuse as
a “person” and a “child” as a “person under the age of [fourteen].”21
Under this language, and because each minor was under the age of
fourteen, the State classified each one as a victim and also charged
each one as a perpetrator.22 We acknowledged that under the
statute‟s plain language a “child” is a “person.” But we also
recognized that although “the plain language interpretation of a
statute enjoys a robust presumption in its favor, it is also true that [a
legislative body] cannot, in every instance, be counted on to have
said what it meant or to have meant what it said.”23 And we held

the “result must be so absurd that the legislative body which
authored the legislation could not have intended it”).
   16 Bagley,      2016 UT 48, ¶¶ 23–32.
   17   Id. ¶ 23.
   18   Id. ¶ 25.
   19 Id.   ¶¶ 30–31.
   20   State ex rel. Z.C., 2007 UT 54, ¶ 5, 165 P.3d 1206.
   21   Id. ¶ 7 (citation omitted).
   22   Id. ¶ 1.
   23 Id. ¶ 11 (alteration in original) (quoting FBI v. Abramson, 456
U.S. 615, 638 (1982) (O'Connor, J., dissenting)).


                                       6
                            Cite as: 2021 UT 27
                           Opinion of the Court
that the language allowing the State to charge a child “as both a
victim and a perpetrator of child sex abuse for the same act leads to
an absurd result that was not intended by the legislature.”24
    ¶14 As illustrated by our holdings in Bagley and Z.C., if we find
a rational explanation for the plain language of a statute, the
absurdity doctrine will not apply and we will follow the plain
language. In our present case, the plain language of the statute
allows waiver of the work-search requirement but not of the able-
and-available requirement. And we conclude there is a rational
explanation for allowing the waiver of the first requirement without
allowing waiver of the second. As the Department points out,
requiring a claimant to be able and available for work even if
granted a work-search deferral helps ensure the claimant will return
to work as soon as called upon. When viewed in this light, retaining
the able-and-available requirement under these circumstances is
reasonable. It may well be that an employer, suffering from a
seasonal downturn, or from a temporary closure, would develop the
need for an increase in or return to production earlier than
anticipated. And the employer would then call upon the laid-off
workers to immediately return.
    ¶15 We addressed the issue of a claimant‟s availability during a
work-search deferral in Dorsey v. Department of Workforce Services.25
In Dorsey, the claimant was granted a work-search deferral because
he would be returning to his former employer. But he was
nevertheless denied unemployment benefits for violating the
Department‟s per se ban on international travel during that period.26
We noted that the claimant called his employer “on a few occasions”
to see if he was needed back earlier than anticipated, and that he
could have returned to the United States within twenty-four hours.27
We concluded that the Department‟s ban was not compatible with
the statute‟s availability requirement because “‟a claimant in San
Diego and a claimant in Tijuana‟ may be „equally able to return‟” for
immediate work.28 Rather, we found that the determinative question
_____________________________________________________________
    24 Id. ¶ 5.

   25   Dorsey v. Dep’t of Workforce Servs., 2014 UT 22, 330 P.3d 91.
    The rule prohibited international travel lasting longer than two
   26

weeks. Id. ¶¶ 6–9.
   27   Id. ¶ 4.
   28 Id. ¶ 17 (citing Dorsey v. Dep't of Workforce Servs., 2012 UT App
364, ¶ 21, 294 P.3d 580).

                                      7
                    ARNOLD v. WORKFORCE SERVICES
                         Opinion of the Court

for benefit eligibility was whether the claimant was able to respond
“quickly enough” to accept “any opportunity for work.”29
    ¶16 Although in Dorsey we primarily addressed the
circumstances under which a claimant‟s travel interferes with
availability, our holding recognized that even when not required to
search for work, the able-and-available requirement helps ensure a
claimant will immediately return to work if called upon earlier than
anticipated.
    ¶17 Disallowing waiver of the able-and-available requirement
also comports with the purpose of unemployment benefits.30
“Unemployment compensation is designed to ease the burden of
those who are generally available in the labor market but for whom
no suitable gainful employment is available. It was not created to
ease the burden of those who for one reason or another are not
generally available”31 or “to subsidize activities which interfere with
immediate reemployment.”32
    ¶18 For this reason, it follows that a presumption of
unavailability is imposed on any claimant involved in an activity
that takes up more than half the time, even when that individual has
been granted a work-search deferral.33 For example, if the claimant is
unable to work “due to a temporary disability and the employer has
agreed to allow the claimant to return to the job” when able, the
claimant is not eligible for benefits.34 So although unemployment

_____________________________________________________________
   29 Id. (citing Dorsey, 2012 UT App 364, ¶ 21).

   30 Although the purpose of a statute cannot serve to contravene
the statute‟s plain language, see id. ¶ 21, it may serve to support the
statute‟s plain language.
   31 York v. Morgan, 517 P.2d 301, 302 (1973). See also U.S. Dep‟t of
Labor, Employment and Training Admin., Advisory System
Unemployment Insurance Program Letter No. 10-20, § 4(b) (March
12, 2020) https://wdr.doleta.gov/directives/attach/UIPL/UIPL_10-
20.pdf (explaining that the able and available requirements “test[]
whether the fact that an individual did not work for any week was
involuntary due to the unavailability of suitable work”).
   32   UTAH ADMIN. CODE r.994-403-112c(2).
   33UTAH ADMIN. CODE r.994-403-112c(2)(a); see also UTAH CODE
§ 35A-4-403(4).
   34   UTAH ADMIN. CODE r.994-403-111c(3)(a).


                                  8
                          Cite as: 2021 UT 27
                         Opinion of the Court
may be due to circumstances “beyond the control of the claimant,”35
a claimant does not qualify for unemployment benefits unless able
and available to accept immediate work.36
    ¶19 We note that Utah Code section 35A-4-403 does not require
the Department to grant work-search deferrals but merely permits
the practice. However, this rule reflects the reality that “searching for
work is likely to be futile when an employee has an offer to return to
full-time work within a short period of time.”37 But the rule should
not be used to “create a loophole for employees to use
unemployment benefits in lieu of paid leave or to subsidize unpaid
leave during periods when they are unavailable to work.”38 And if
we were to permit abuse of this practice by requiring the
Department to waive the current availability requirements, the
agency could simply refuse to grant work-search deferrals.
    ¶20 Because the able-and-available requirement helps ensure
that a claimant will be able to respond for immediate work if called
upon to return earlier than anticipated and because the purpose of
the statute is to provide benefits to those who are unemployed but
who are nonetheless able and available to work, we conclude that it
does not produce an absurd result to follow the plain language of the
statute. We reverse the court of appeals and hold that under Utah
Code section 35A-4-403 Mr. Arnold was properly denied
unemployment benefits because he was not available to accept full-
time work.
                              Conclusion
    ¶21 We reverse the court of appeals and hold that following the
plain language of Utah Code section 35A-4-403, in requiring a
claimant who has obtained a work-search deferral to be nonetheless
able and available to accept full-time employment, does not produce
an absurd result. Rather, it helps ensure a claimant will return to
_____________________________________________________________
   35 UTAH ADMIN. CODE r.994-403-112c(1).

   36   See UTAH CODE § 35A-4-403.
   37Arnold v. Workforce Servs., No. 20190551-CA, slip op. at 6 (Utah
Ct. App. Nov. 8, 2019) (Forster, J., dissenting).
   38 Id.; see also Steinhauer v. Dep’t of Workforce Servs., 2014 UT App
121, 327 P.3d 1238 (per curiam) (finding an employee‟s request for a
leave of absence from his part-time job to focus on preparing for the
ski season disqualified him for unemployment benefits after being
laid off from his full-time job).


                                     9
                 ARNOLD v. WORKFORCE SERVICES
                      Opinion of the Court

work when called upon and comports with the purpose of the
statute. We hold that the Department properly denied Mr. Arnold‟s
claim for unemployment during the time he was taking care of his
wife because he was not available to accept full-time work.




                               10